t c memo united_states tax_court james clement powell and lucy h powell petitioners v commissioner of internal revenue respondent docket no filed date james clement powell and lucy h powell pro_se matthew s reddington for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency respondent determined deficiencies and penalties with respect to petitioners’ and federal_income_tax as follows dollar_figure dollar_figure penalty sec_6662 deficiency year big_number -0- the issues for decision are whether petitioners are entitled to a dollar_figure deduction for vehicle expenses claimed by their s_corporation wpl inc wpl on its form_1120s u s income_tax return for an s_corporation for whether petitioners overstated their total deductions by dollar_figure because of a math error on line of the form_1120s for whether petitioners are entitled to a dollar_figure miscellaneous expense deduction and a dollar_figure medical and dental expense deduction on schedule a itemized_deductions for whether petitioners had taxable social_security_benefits of dollar_figure for whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 a because wpl is an s_corporation separate audit procedures do not apply and we may consider respondent’s arguments to both the s_corporation returns and petitioners’ individual returns in the notice_of_deficiency see eg 135_tc_238 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar for and whether we have jurisdiction to hear petitioners’ claim that respondent is liable for damages under sec_7433 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioners resided in the commonwealth of virginia james powell is the sole owner of wpl wpl is in virginia and is engaged in acquiring and selling petroleum marketing properties appraising petroleum marketing properties and negotiating gasoline and diesel_fuel supply contracts lucy powell works for wpl and mr powell works as an independent consultant to wpl in addition to mrs powell wpl has one other employee petitioners and the other wpl employee traveled between pennsylvania north carolina virginia and west virginia for various business purposes including meeting with clients appraising properties and negotiating contracts petitioners used personal vehicles to travel between sites the business mileage was recorded in three different ways on spreadsheets that mr powell maintained first for some activities mr powell kept a log of the miles he drove for clients and would record them as daily entries after he returned to his office although the log reflects these as daily entries a number of these entries for appear to be estimates and or are missing information regarding the trip february march april all entries in may june july september second entry first entry and october most of these entries fail to list the destination listing instead a purpose or a business or an individual with whom mr powell met the miles listed for some entries differ significantly from other entries for trips to the same location with no explanation for the difference and are rounded numbers all of the entries listed for the month of may appear to be estimates finally some entries report only the state to which mr powell drove the remaining daily entries list specific mileage not rounded and the purpose the following entries fall into this category january february march april june july august september first entry second entry october november december these entries reflect a total of big_number miles big_number of which correspond to entries for travel before date and big_number of which correspond to entries for travel on date or later for instance petitioners reported trips to franklin as miles miles miles and miles in addition these entries include a location or if not the location reasonably can be inferred from the description given and its context second for other activities mr powell did not record the miles as daily entries but instead recorded them at the end of the month he would keep track of how many times he went out for a particular activity during the month and then would record the miles at the end of the month as one entry third because mrs powell and the other wpl employee would not keep daily logs of their mileage at the end of the year mr powell estimated their business mileage petitioners timely filed their joint form sec_1040 u s individual_income_tax_return for tax_year sec_2011 and sec_2012 using turbotax for the first time to prepare their tax_return for on their form_1040 petitioners claimed a deduction for a loss of dollar_figure on line for items reported on schedule e supplemental income and loss the dollar_figure loss reported on petitioners’ schedule e included a dollar_figure for instance for the entries reported on march september second entry and november a location can be reasonably inferred from the context and the descriptions given even though they do not give a specific location on their form_1040 for petitioners claimed the dollar_figure loss deduction twice once on line corresponding to a loss on the sale of business property reported on form_4797 sales of business property and once on line corresponding to a loss from wpl reported on form_1120s respondent continued deduction for travel_expenses representing petitioners’ mileage recorded and estimated as described above on their schedule a petitioners claimed a deduction of dollar_figure which included a dollar_figure miscellaneous expense deduction and a dollar_figure medical and dental expense deduction the miscellaneous expense deduction related to the operation of an llc that mr powell referred to as the hops business about acres of land that petitioners own in hillsborough north carolina on which they produce hops respondent disallowed both the miscellaneous expense deduction and the medical and dental expense deduction petitioners also reported social_security_benefits of dollar_figure with a taxable_amount of zero for respondent determined that with the adjustments made continued disallowed the deduction for the form_4797 loss determining that petitioners had deducted the loss from wpl twice and did not have a loss on a sale of business property petitioners admitted in their petition that an error had been made and that petitioners had not incurred a loss on the sale of property of dollar_figure at trial petitioners disputed the disallowance of this deduction but provided no evidence that they were entitled to it we consider this issue conceded and sustain respondent’s disallowance of the deduction for the form_4797 loss petitioners reported dollar_figure of miscellaneous expenses that resulted in a dollar_figure deduction after subtracting of their reported adjusted_gross_income to petitioners’ adjusted_gross_income in the notice_of_deficiency the taxable_amount of social_security_benefits should have been dollar_figure on date respondent received a form 1040x amended u s individual_income_tax_return from petitioners amending the tax_return and claiming that the loss of dollar_figure reported on the form_4797 should have been zero the taxable social_security_benefits should have been dollar_figure and the other income on line should be changed from dollar_figure to dollar_figure as a result of the amendment petitioners assert that the total_tax owed for should be dollar_figure respondent did not accept the form 1040x for filing and made no adjustments to petitioners’ tax_liability as a result of its submission on their form_1040 petitioners reported a tax_liability of dollar_figure and on their form_1120s for wpl they reported ordinary business income of dollar_figure on wpl’s form_1120s petitioners were instructed to add lines through which report the individual deductions that the s_corporation claimed and write the sum--the total deductions for the s corporation--on line but on wpl’s form_1120s the sum of lines through is dollar_figure whereas the total amount_of_deductions reported on line is dollar_figure in the notice_of_deficiency respondent determined an assessment for because of this apparent math error claiming that the total expenses on wpl’s form_1120s should have been dollar_figure at trial mr powell presented a profit and loss statement for wpl for that reported the total expenses as dollar_figure the profit and loss statement included expenses that were shown on lines through of wpl’s form_1120s but with numbers that differed from those shown on the individual lines the sum of the individual items on the profit and loss statement matched the sum shown on the profit and loss statement and matched the total expenses shown on line of the form_1120s petitioners timely filed their petition seeking redetermination of deficiencies and an accuracy-related_penalty in the notice_of_deficiency i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions 503_us_79 292_us_435 ii wpl’ sec_2011 schedule e vehicle expense deduction generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation’s income losses deductions and credits sec_1366 at issue is whether petitioners are entitled to a dollar_figure vehicle expense deduction for wpl that respondent disallowed for tax_year we must determine whether wpl properly claimed its deductions for before we can determine whether petitioners are entitled to deduct flowthrough business_losses from wpl taxpayers are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 under the cohan_rule where a taxpayer is able to demonstrate that he or she has paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may estimate the amount of the expense if the taxpayer produces credible_evidence providing a basis for the court to do so 39_f2d_540 2d cir sec_274 supersedes the cohan_rule however imposing strict substantiation requirements for certain expenses such as vehicle expenses sec_1_274-5t temporary income_tax regs fed reg date to meet these strict substantiation requirements a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business_purpose of the expense sec_274 to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record and documentary_evidence which together are sufficient to establish each element with respect to an expenditure sec_1 5t c i temporary income_tax regs fed reg date sec_274 contemplates that no deduction or credit shall be allowed on the basis of mere approximations or unsupported testimony of the taxpayer compare jackson v commissioner tcmemo_2014_160 married taxpayers met strict substantiation requirement for deduction of depreciation and interest_expenses for a recreational vehicle rv for one tax_year at issue in deficiency case but not for the other year for one year taxpayers produced a contemporaneously made calendar listing dates of rv rallies and clients with whom they met in connection with taxpayers’ insurance brokerage business and taxpayers also produced a list that detailed types of conversations held with clients at the rallies but for the other year taxpayers produced no substantiating records and sievers v commissioner tcmemo_2014_115 finding taxpayer’s credible testimony about the vehicles and equipment used in a landscape business and the amount of fuel that they required corroborated by log showing fuel purchases and supporting bank records met the strict substantiation requirement with boler v commissioner tcmemo_2002_155 corporation could not deduct travel_expenses of sole shareholder’s wife for allegedly running errands for the corporation absent evidence of the amount time place and business_purpose of those travel_expenses on behalf of the corporation although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg nov compare 296_f3d_607 7th cir taxpayer’s reconstructed chart of claimed expenses did not contain the type of specific detail mandated by the treasury regulations all of the travel and car maintenance_expenses were listed by month rather than by specific trip aff’g tcmemo_2000_20 and grossnickle v commissioner tcmemo_2015_127 taxpayer’s typewritten statement that showed only total business mileage and the total dollar amount claimed along with more detailed noncontemporaneous log did not rise to the level of credibility of a contemporaneous record because source of information and taxpayer’s methodology in log’s preparation were not adequately explained with larson v commissioner tcmemo_2008_187 although taxpayer’s monthly mileage logs were not themselves contemporaneous they were exhaustively detailed and taxpayer credibly testified that logs were prepared from weekly charts which were in turn prepared from contemporaneous hand-held mileage logs likewise mileage logs that report only the state to which the taxpayer traveled fall short of the strict reporting requirements because they fail to specify the location adams v commissioner tcmemo_2013_92 mere listing of the state of the destination of taxpayer’s purported business trip does not meet the strict substantiation requirements for the deduction of vehicle mileage expenses only those daily entries described above see supra p that list specific mileage and detail the purpose and location or for which location can be reasonably inferred meet the strict substantiation requirements as contemporaneous documentation the remaining daily entries appear to be estimates and or omit required information as to purpose and location mr powell’s testimony did not compensate for the defects or otherwise lend the necessary credibility to his logs likewise the mileage that mr powell estimated and recorded at the end of the month and the mileage he estimated at the end of the year do not rise to the level of credibility required to substantiate the mileage he reported nor did petitioners provide other credible_evidence to corroborate the mileage reported as monthend and yearend estimates for the schedule e vehicle expense deduction we therefore hold that petitioners are permitted to deduct mileage expenses for big_number miles at a rate of cents per mile for the entries dated before date big_number miles and a rate of cents per mile for the entries dated date or later big_number miles the total deduction that we allow for vehicle expenses is dollar_figure see notice_2010_88 2010_51_irb_882 announcement 2011_29_irb_56 iii wpl’ sec_2012 schedule e deduction in the notice_of_deficiency respondent indicated that he had assessed additional tax on petitioners’ schedule e for a mathematical error since the mathematical error was reflected in a notice_of_deficiency along with other adjustments the court has jurisdiction to decide this issue see sec_6213 see also 135_tc_238 we find credible mr powell’s explanation that the discrepancy arose from an error in transferring numbers from wpl’s profit and loss statement to lines through of the form_1120s only petitioners correctly transcribed the total amount of the expenses from the profit and loss statement of wpl onto line of form_1120s petitioners’ error therefore did not affect the total amount of tax they were required to pay for at trial respondent asserted only that petitioners had admitted to a math error and did not address petitioners’ argument that this was a simple transcription error from the profit and loss statement of wpl to the tax form that did not affect their total_tax liability nor did respondent challenge the validity of the expenses reflected on the profit and loss statement we will not attempt now to audit the profit and loss statement and without a specific challenge to any expenses deducted for we will allow the additional dollar_figure deduction on petitioners’ schedule e see niemann v commissioner tcmemo_2016_11 at finding prejudice where the commissioner raised substantiation for the first time at trial and only after original assertion that deductions were double-claimed was proven not to be true preventing the taxpayer from being able to present documents to substantiate the expenses at issue iv schedule a itemized_deductions respondent disallowed two of petitioners’ schedule a expense deductions a dollar_figure medical and dental expense deduction and a dollar_figure miscellaneous expense deduction a medical and dental expense deduction sec_213 authorizes a taxpayer who itemizes deductions to deduct expenses paid during the taxable_year for the medical_care of the taxpayer the taxpayer’s spouse or a dependent to the extent that such expenses exceed of adjusted_gross_income for petitioners reported dollar_figure of medical and dental expenses and claimed an itemized_deduction for these expenses of dollar_figure respondent determined that because of the changes to petitioners’ adjusted_gross_income the unreimbursed medical and dental expense deduction should be disallowed this is a computational adjustment required in the light of the previous holdings after the changes to petitioners’ adjusted_gross_income mentioned previously of petitioners’ adjusted_gross_income will exceed their unreimbursed medical and dental expenses and therefore we sustain the disallowance of the deduction b miscellaneous expense deduction petitioners also reported dollar_figure of miscellaneous expenses and after subtracting of their reported adjusted_gross_income claimed a dollar_figure miscellaneous expense deduction on their schedule a this deduction relates to many expenses_incurred in connection with petitioners’ north carolina hops business respondent disallowed the entire amount petitioners bear the burden of demonstrating their entitlement to deduct the claimed expenses see indopco inc v commissioner u s pincite new colonial ice co v helvering u s pincite petitioners have appeared before the court on two previous occasions and are aware of the rules requiring substantiation of their expenses powell v commissioner tcmemo_2014_235 powell v commissioner t c dkt no 9562-14s filed date the court’s standing_pretrial_order dated date also advised petitioners that all documents should be stipulated amongst the parties or exchanged before trial nonetheless petitioners failed to produce at trial any documentation to substantiate the expenses underlying their deductions the court held the record open after trial for the parties to stipulate additional documents relating to these expenses however the parties were unable to reach an agreement petitioners have failed to demonstrate to the court that respondent unreasonably withheld agreement therefore we sustain respondent’s disallowance of the miscellaneous expense deduction v social_security_benefits sec_86 provides for the taxability of social_security_benefits pursuant to a statutory formula if a taxpayer’s modified_adjusted_gross_income plus one- half of the social_security_benefits received during the taxable_year exceeds the base_amount then a portion of the taxpayer’s social_security_benefits is includible in gross_income sec_86 a - d see also 118_tc_373 the base_amount is dollar_figure in the case of a joint_return sec_86 petitioners received dollar_figure of social_security_benefits for tax_year respondent determined that dollar_figure of petitioners’ social_security_benefits was taxable for tax_year if after rule_155_computations petitioners’ modified_adjusted_gross_income plus one-half of the social_security_benefits they received during exceeds dollar_figure then a portion of petitioners’ social_security_benefits will be includible in gross_income as provided in sec_86 the precise amount of social_security_benefits includible in petitioners’ gross_income for also will be determined through rule_155_computations vi sec_6662 penalty petitioners contest the imposition of an accuracy-related_penalty under sec_6662 and b for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax for there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 sec_1_6662-4 and b income_tax regs if the rule_155_computations confirm a substantial_understatement then respondent has met his burden of production see sec_7491 and petitioners are liable for the penalty unless they can demonstrate that respondent’s penalty determination was incorrect for example because there was reasonable_cause for any portion of the underpayment and that they acted in good_faith see sec_6664 higbee v commissioner t c pincite at trial counsel for respondent also mentioned an adjustment to petitioners’ self-employment_tax liability for each of and the notice_of_deficiency includes no adjustment to petitioners’ self-employment_tax liability for either tax_year however and counsel for respondent did not propose any adjustments to their self-employment_tax liability therefore the issue of petitioners’ self-employment_tax liability is not properly before us the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id see halby v commissioner tcmemo_2009_204 petitioners claim that their use of tax preparation software caused the mistakes in the absence of evidence of a mistake in the software or a more thorough effort by petitioners to determine their correct_tax liability we cannot conclude that they have shown reasonable_cause for the underpayment on their tax_return we further hold that petitioners’ substantiation which was to precede any_tax preparation largely fell short of what was required we therefore hold that if rule_155_computations confirm a substantial_understatement petitioners are liable for the penalty for an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 and b vii sec_7433 damages petitioners seek dollar_figure and dollar_figure in damages for tax_year sec_2011 and sec_2012 respectively from respondent under sec_7433 sec_7433 provides that a taxpayer may bring a civil_action for damages against the united_states in a u s district_court if an officer_or_employee of the internal_revenue_service recklessly or intentionally or by reason of negligence disregards any provision of the internal_revenue_code this court therefore lacks jurisdiction to hear petitioners’ sec_7433 claim see eg petito v commissioner tcmemo_2002_271 any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
